COURT OF APPEALS EIGHTH
                                  DISTRICT OF TEXAS
                                        EL PASO

Francisco Hernandez,                               )
                                                   )            No. 08-13-00315-CV
              Appellant,                           )
                                                   )     Appeal from the 68th District Court
vs.                                                )
                                                   )          of Dallas County, Texas
Roy Moss and Vaughn Anderson,                      )
                                                   )          (TC# DC-12-02990)
              Appellees.                           )

                                          ORDER

       Francisco Hernandez, Appellant, has filed a notice of automatic stay of proceedings

based on Section 462.309 of the Texas Insurance Code. He has provided the Court with a copy

of an order issued by the Texas Department of Insurance declaring Appellant’s insurer, ICM

Insurance Company, to be an “impaired insurer” on December 24, 2013. Further action in this

appeal is automatically stayed until June 24, 2014 for all purposes. See TEX.INS.CODE ANN. §

462.309(a), (b). Further, any deadlines imposed under the Texas Rules of Appellate Procedure

are tolled during the stay. See TEX.INS.CODE ANN. § 462.309(c).

       IT IS SO ORDERED this 15th day of January, 2014.



                                                       PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.